Citation Nr: 0515385	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-12 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from June 1977 to June 1980 
and from August 1980 to July 1983.

This appeal arises from rating decisions of the St. Paul, 
Minnesota Regional Office (RO).  By decision of the Board in 
March 2004, it was determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for residuals of a head injury; entitlement to 
service connection for tinnitus was denied; and the claim of 
service connection for bilateral hearing loss was reopened 
and remanded to the RO for additional development.

By rating decision in February 2005, service connection for 
tinnitus was granted.  Accordingly, the sole issue remaining 
on appeal before the Board is entitlement to service 
connection for bilateral hearing loss. 

A review of an April 2005 statement reflects that the veteran 
may wish to pursue an earlier effective date claim; 
accordingly, the RO should contact the veteran and determine 
whether he wishes to pursue an additional claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The medical record initially shows the presence of 
chronic bilateral hearing loss in 2001 many years after 
discharge from active duty.

3.  The veteran does not currently suffer from bilateral 
hearing loss that is attributable to military service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the veteran's enlistment examination, on audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
20
20
LEFT
40
25
25
25
20

The aforementioned ASI units have been converted to ISO units 
to facilitate comparisons. 

A July 1977 note indicates that the veteran reported being 
unable to hear out of the left ear.  An audiology examination 
reportedly showed a 15-decibel sensorineural hearing loss of 
the left ear.

On the June 1980 discharge examination, on audiology 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
15
LEFT
15
15
15
15
15

Service medical records from the veteran's second period of 
enlistment are largely unavailable.  

The veteran initially filed a claim of service connection for 
bilateral hearing loss in August 1986.

On VA audiological evaluation in January 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
30
LEFT
15
10
15
25
20

Speech recognition was 98 percent of the right ear and 96 
percent of the left ear.  It was noted by the audiologist 
that bilateral hearing was within normal limits.

On VA audiological evaluation in November 2001, the diagnoses 
were mild to severe hearing loss of the right ear and mild to 
moderately severe hearing loss of the left ear.

Of record are private audiological evaluations in October 
1986 and September 1988.  These evaluations may not be 
utilized in the adjudication of this claim as there is no 
evidence that they were conducted by a state-licensed 
audiologist and there is no evidence that they include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  See 38 C.F.R. § 4.85.

On VA audiology examination in April 2004, it was noted that 
the veteran had been exposed to acoustic trauma during 
service.  In basic training a grenade fell near him and he 
could not hear for three days.  He was also around machine 
guns.  Based on the current audiological examination, 
bilateral hearing loss was found.  It was opined that it was 
not likely that bilateral hearing loss was related to noise 
exposure during service as it was noted that bilateral 
hearing in 1987 was within normal limits on audiological 
evaluation and that this was several years after separation 
from service.

Additional service medical records from the veteran's second 
period of enlistment were received in May 2004; however, 
these records are unrelated to the current claim.

The veteran maintained in April 2005 that bilateral hearing 
loss is the result of acoustic trauma in service on the rifle 
range and on the grenade drilling range.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more and an organic disease of the central nervous system 
(high frequency hearing loss) becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Alternatively, under 38 C.F.R. § 3.303(b) (2004), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2004)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

It is the veteran's contention that he suffers from bilateral 
hearing loss that is the result of acoustic trauma suffered 
during service.  The veteran's exposure to acoustic trauma 
has already been accepted in the adjudication of his claim of 
service connection for tinnitus.

The Board acknowledges that when the audiometric test results 
recorded on the veteran's entrance examination are converted 
from ANSI to ISO, the 40 decibel hearing loss at 500 Hertz 
would meet the regulatory definition of hearing loss (see 
38 C.F.R. § 3.385), and that left ear hearing loss was noted 
in July 1977.  By the June 1980 discharge examination, 
however, audiometric test results do not show the presence of 
hearing loss as defined by VA regulation.  In addition, the 
January 1987 VA audiometric test results do not show the 
presence of hearing loss.  Consequently, the Board concludes 
that these audiometric test results, taken together, do not 
show the presence of chronic bilateral hearing loss 
disability during the veteran's active military service.  
Moreover, chronic bilateral hearing loss was initially 
diagnosed in November 2001.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current hearing loss and his exposure to acoustic trauma 
during service.  In this regard, there is only one medical 
opinion of record.  The Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

The VA examiner who performed the April 2004 audiological 
examination made a point of indicating that the veteran had 
been exposed to acoustic trauma during service.  It was 
opined that it was not likely that the current bilateral 
hearing loss was related to noise exposure during service.  
In support of this opinion, the examiner highlighted the fact 
that the veteran's bilateral hearing had been normal on VA 
examination in 1987 just several years after separation from 
service.  There is no medical evidence or opinion to the 
contrary.

The only evidence which would support the veteran's claim is 
found in his statements.  Case law dictates that lay 
individuals may not render medical nexus opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in July 2002 and March 2004 as well as 
the statement of the case in March 2003 and a supplemental 
statement of the case in February 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained to include all treatment 
records from the Durham VA medical center in concert with the 
March 2004 Board remand.  In addition, the RO requested 
additional service medical records from the National 
Personnel Records Center (NPRC).  All available records were 
obtained from the NPRC in May 2004.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA audiology evaluation in April 2004 to include a nexus 
opinion regarding the putative nexus between acoustic trauma 
in service and the veteran's current bilateral hearing loss. 
Upon review of the file, the Board is satisfied that the 
current record contains sufficient medical evidence to fully 
and fairly evaluate the veteran's appeal and thus there is no 
need to obtain an additional medical examination.  As an 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in July 2002 prior to the initial unfavorable AOJ 
decision in August 2002.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


